                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                 ENTERED
                                                                                                08/28/2020
IN RE:                          §
                                §                        CASE NO: 20-32519
NEIMAN MARCUS GROUP LTD LLC, et §                        CHAPTER 7
al.,                            §
                                §
     Debtors.                   §                        DAVID R. JONES


               ORDER PERMITTING WITHDRAWAL WITH CONDITIONS
                               (Docket No. 1563)

       The Court has considered Brown Rudnick LLP’s motion to withdraw as counsel. Pursuant
to Local Rule 83.2, Brown Rudnick is permitted to withdraw subject to the following conditions:

       1.      Edward S. Weisfelner remains subject to this Court’s jurisdiction and authority
regarding his participation in this case.

          2.    Edward S. Weisfelner’s pro hac admission by this Court remains in full force and
effect.

       3.       Edward S. Weisfelner remains subject to disciplinary action under Local Rule 5
and the Court’s inherent power to sanction conduct inconsistent with the applicable rules and
governing law .

        4.       Brown Rudnick remains subject to this Court’s jurisdiction and authority regarding
the actions of its lawyers in this case.

        5.       Brown Rudnick and Edward S. Weisfelner shall preserve all communications,
regardless of form, related to this case with any of the Marble Ridge entities, their principals,
officers, agents and co-counsel pending further determination regarding the extent to which the
attorney-client privilege has been waived due to the crime-fraud exception or other applicable rule.

       6.      Subject to further development, the Court intends to issue a show cause order to
resolve the concerns expressed above.


      Signed: August 28, 2020.

                                                  ____________________________________
                                                  DAVID R. JONES
                                                  UNITED STATES BANKRUPTCY JUDGE


1/1
